TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00697-CV



                                        J. Y. S., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-12-0091-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               J.Y.S. appeals from the trial court’s order terminating her parental rights to her minor

children. See Tex. Fam. Code § 161.001. In support of its petition to terminate J.Y.S.’s parental

rights, the Texas Department of Family and Protective Services (the Department) alleged that J.Y.S.

failed to comply with the provisions of her court-ordered service plan. See id. § 161.001(1)(O). The

Department also alleged that termination of J.Y.S.’s parental rights was in the children’s best

interest. See id. § 161.001(2). Following a termination hearing, the trial court found by clear and

convincing evidence that statutory grounds for terminating J.Y.S.’s parental rights existed and that

termination was in the children’s best interest.

               On appeal, J.Y.S.’s court-appointed attorney has filed an Anders brief informing this

Court that she has made a diligent review of the appellate record and can find no arguable grounds

to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the
requirements of Anders by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel provided J.Y.S. with a copy of the Anders

brief along with a notice advising J.Y.S. of her right to examine the appellate record and to file a

pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on J.Y.S.’s

behalf, and we have found nothing that would arguably support an appeal. We agree that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating J.Y.S.’s

parental rights and grant counsel’s motion to withdraw as attorney of record.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: January 31, 2014




                                                   2